DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kajiyama et al. (US 2017/0028971).
Re claim 1, Kajiyama et al. disclose a brake device for a saddle-type vehicle, comprising a front wheel brake and a rear wheel brake (2, 3) brake that are hydraulic, and a first control unit (18) unit that controls operations of the front wheel brake and the rear wheel brake, wherein a second control unit (19) unit comprises a collision possibility determining section section that determines a possibility of collision of an own vehicle with an obstacle ahead, the first control unit unit comprises an automatic brake controller (21) that performs automatic brake control to automatically increase braking forces of the front wheel brake and the rear wheel brake, in case where the collision possibility determining section determines that there is the possibility of collision, the automatic brake controller pressurizes the rear wheel brake to brake a rear wheel, and simultaneously pressurizes the front wheel brake up to a predetermined pressure at which a vehicle body posture is not changed by braking of a front wheel, the first control unit comprises an antilock brake controller (Par. 39, 48) that adjusts a pressure of the rear wheel brake to avoid lock of the rear wheel, and the automatic brake controller pressurizes the front wheel brake at the predetermined pressure (P) pressure to brake the front wheel, when an antilock operation by the antilock brake controller is activated. (Fig. 1)

Re claim 7, Kajiyama et al. disclose wherein the first control unit (18) unit and the second control unit (19) unit are provided separately. (Fig. 1)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kajiyama et al. (US 2017/0028971) in view of Iizuka et al. (WO2017168692).
Re claims 2, Kajiyama et al. do not teach wherein the automatic brake controller operates at least one of the rear wheel brake or the front wheel brake so that a deceleration of the own vehicle reaches a target value, and the automatic brake controller decreases the target value in case where a bank angle of the own vehicle is larger than a predetermined bank angle. Iizuka teach wherein the automatic brake controller operates at least one of the rear wheel brake or the front wheel brake so that a deceleration of the own vehicle reaches a target value, and the automatic brake controller decreases the target value in case where a bank angle of the own vehicle is larger than a predetermined bank angle.  (Pg. 5, 5th par.)  It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the brake control as taught by Iizuka et al. to provide more stable brake controllability.

Re claim 10, Kajiyama et al. as modified teach wherein the first control unit (18) unit and the second control unit (19) unit are provided separately. (Fig. 1)

Claims 3, 4, 9, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kajiyama et al. (US 2017/0028971) in view of JP S61271182.
Re claim 3, Kajiyama et al. do not teach a front suspension automatic adjustment mechanism that adjusts a characteristic of a front suspension for the front wheel, wherein in case where the collision possibility determining section determines that there is the possibility of collision, the second control unit performs, via the front suspension automatic adjustment mechanism, at least one of control of increase of a damping force of the front suspension in a compressing direction or control of increase of a spring reaction force of the front suspension.
JP S61271182 teaches a front suspension automatic adjustment mechanism that adjusts a characteristic of a front suspension for the front wheel (7), the second control unit performs, via the front suspension automatic adjustment mechanism, at least one of control of increase of a damping force of the front suspension in a compressing direction or control of increase of a spring reaction force of the front suspension.  (Translation page 2, paragraph 2 – page 3, 1st paragraph) It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the collision detection teachings of Kajiyama et al. and provide the suspension control as taught by JP S61271182 to improve rider comfort during a possible collision condition.

Re claims 4 and 9, JP S61271182 additionally teaches a rear suspension automatic adjustment mechanism that adjusts a characteristic of a rear suspension for the rear wheel (22), wherein in case where the collision possibility determining section determines that there is the possibility of collision, the second control unit performs, via the rear suspension automatic adjustment mechanism, at least one of control of increase of a damping force of the rear suspension in an elongation direction or control of decrease of a spring reaction force of the rear suspension. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the collision detection teachings of Kajiyama et al. and provide the suspension control as taught by JP S61271182 to improve rider comfort during a possible collision condition.

Re claims 11, 12 and 15, Kajiyama et al. as modified teach wherein the first control unit (18) unit and the second control unit (19) unit are provided separately. (Fig. 1)

Claims 5, 6, 8, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kajiyama et al. (US 2017/0028971) in view of Ohashi et al. (CN 106415078).
Re claims 5 and 8, Kajiyama et al. do not teach a road surface inclination angle detector that detects an inclination of a road surface, wherein the automatic brake controller operates the rear wheel brake so that a deceleration of the own vehicle reaches the target value, and the automatic brake controller decreases the target value in case where the road surface is a downward slope.  teaches a road surface inclination angle detector that detects an inclination of a road surface, wherein the automatic brake controller operates the rear wheel brake so that a deceleration of the own vehicle reaches the target value, and the automatic brake controller decreases the target value in case where the road surface is a downward slope. 
Ohashi et al. teach a road surface inclination angle detector (9) that detects an inclination of a road surface, wherein the automatic brake controller operates the rear wheel brake so that a deceleration of the own vehicle reaches the target value, and the automatic brake controller decreases the target value in case where the road surface is a downward slope.  teaches a road surface inclination angle detector (9) that detects an inclination of a road surface, wherein the automatic brake controller operates the rear wheel brake so that a deceleration of the own vehicle reaches the target value, and the automatic brake controller decreases the target value in case where the road surface is a downward slope. (Translation Pg. 8, Par. 9 – Pg. 9, Par. 1)  It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the brake control as taught by Ohashi et al. to provide more stable brake controllability on downward slopes.

Re claim 6, Kajiyama et al. as modified teach wherein the automatic brake controller controller increases the target value value in case where the road surface is an upward slope. (Fig. 4, Step S7)

Re claims 13 and 14, Kajiyama et al. disclose wherein the first control unit (18) unit and the second control unit (19) unit are provided separately. (Fig. 1)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Oshida and Keinberger teach similar brake devices for saddle type vehicles.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE TORRES WILLIAMS whose telephone number is (571)272-7127. The examiner can normally be reached Monday, Tuesday and Thursday, 7:00AM-3:00PM, Wednesday - 7:00AM - 10:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MELANIE TORRES WILLIAMS/
Primary Examiner
Art Unit 3657


MTWMay 3, 2022